             Case 4:20-cv-07382-JSW Document 45 Filed 05/06/21 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 323-306-4234
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@toddflaw.com
     Attorneys for Plaintiff
8

9                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
10

11                                                    ) Case No.
      NEIL SILVER, individually                       )
12
      and on behalf of all others similarly situated, ) 4:20-cv-07382-JSW
13                                                    )
      Plaintiff,                                      )
14
                                                      ) NOTICE OF SETTLEMENT
15    vs.                                             ) AS TO INDIVIDUAL CLAIMS
16                                                    ) ONLY
      TOBIAS & ASSOCIATES INC., d/b/a                 )
17    GET ME HEALTHCARE and DOES 1                    )
18    through 10, inclusive,                          )
19
                                                      )
      Defendants.                                     )
20

21

22
           NOW COMES THE PLAINTIFF, by and through his attorneys, to
23
     respectfully notify this Honorable Court that this case has settled individually.
24
     Plaintiff requests that this Honorable Court vacate all pending hearing dates and
25
     allow sixty (60) days with which to file dispositive documentation. Dispositional
26
     documents will be forthcoming. This Court shall retain jurisdiction over this
27
     matter until fully resolved.
28




                                      Notice of Settlement
             Case 4:20-cv-07382-JSW Document 45 Filed 05/06/21 Page 2 of 2



1

2
     Dated: May 6, 2021
3

4
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
5

6
                                      By: /s/ Todd M. Friedman
7                                         Todd M. Friedman
8
                                          Law Offices of Todd M. Friedman
                                          Attorney for Plaintiff
9

10

11
                             CERTIFICATE OF SERVICE
12

13   Filed electronically on May 6, 2021, with:
14
     United States District Court CM/ECF system
15

16   Notification sent electronically on May 6, 2021, to:
17
     To the Honorable Court, all parties and their Counsel of Record
18

19

20
     /s/ Todd M. Friedman
21   Todd M. Friedman
22

23

24

25

26

27

28




                                       Notice of Settlement
